UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03196 Cash Reserve Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEMIANNUAL REPORT TO SHAREHOLDERS Cash Reserve Fund Prime Series June 30, 2012 Contents Cash Reserve Fund — Prime Series 3 Portfolio Summary 4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 12 Notes to Financial Statements 17 Information About Your Fund's Expenses Cash Management Portfolio 20 Investment Portfolio 39 Statement of Assets and Liabilities 40 Statement of Operations 41 Statement of Changes in Net Assets 42 Financial Highlights 43 Notes to Financial Statements 47 Other Information 48 Summary of Management Fee Evaluation by Independent Fee Consultant 52 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary(Unaudited) Statement of Assets and Liabilities as of June 30, 2012 (Unaudited) Assets Investment in Cash Management Portfolio, at value $ Receivable for Fund shares sold Other assets Total assets Liabilities Distributions payable Accrued Trustees' fees Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Undistributed net investment income 3 Accumulated net realized gain (loss) Paid-in capital Net assets, at value $ Net Asset Value Prime Shares Net Asset Value, offering and redemption price per share ($611,068,683 ÷ 611,198,896 outstanding shares of beneficial interest, $.001 par value, 9,000,000,000 shares authorized) $ Prime Institutional Shares Net Asset Value, offering and redemption price per share ($383,625,412 ÷ 383,655,429 outstanding shares of beneficial interest, $.001 par value, 3,200,000,000 shares authorized) $ Managed Shares Net Asset Value, offering and redemption price per share ($4,002 ÷ 4,002 outstanding shares of beneficial interest, $.001 par value, 200,000,000 shares authorized) $ The accompanying notes are an integral part of the financial statements. Statement of Operations for the six months ended June 30, 2012 (Unaudited) Investment Income Income and expenses allocated from Cash Management Portfolio: Interest $ Expenses* ) Total income Expenses: Administration fee Services to shareholders Distribution and service fees Professional fees Reports to shareholders Registration fees Directors' fees and expenses Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions Net investment income (loss) Net realized gain (loss) allocated from Cash Management Portfolio Net increase (decrease) in net assets resulting from operations $ * Net of $142,452 Advisor reimbursement allocated from Cash Management Portfolio for the period ended June 30, 2012. The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Increase (Decrease) in Net Assets Six Months Ended June 30, 2012 (Unaudited) Year Ended December 31, 2011 Operations: Net investment income $ $ Net realized gain (loss) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Prime Shares ) ) Prime Institutional Shares ) ) Managed Shares — (3 )* Total distributions ) ) Fund share transactions: Proceeds from shares sold Reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from Fund share transactions ) ) Increase (decrease) in net assets ) ) Net assets at beginning of period Net assets at end of period (including undistributed net investment income of $3 and $0, respectively) $ $ * For the period from January 18, 2011 (commencement of operations of Managed Shares class) through December 31, 2011. The accompanying notes are an integral part of the financial statements. Financial Highlights Prime Shares Years Ended December 31, Six Months Ended 6/30/12 (Unaudited) Period Ended 12/31/07a Year Ended 3/31/07 Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income *** *** *** Net realized gain (loss) * Total from investment operations *** *** Less distributions from: Net investment income )*** )*** )*** ) Net asset value, end of period $ Total Return (%)b ** ** Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from Cash Management Portfolio (%)c * * Ratio of expenses after expense reductions, including expenses allocated from Cash Management Portfolio (%)c * * Ratio of net investment income (%) * * a For the period from April 1, 2007 through December 31, 2007. b Total return would have been lower had certain expenses not been reduced. c On May 14, 2007, Cash Reserve Fund — Prime Series became a feeder of Cash Management Portfolio. Expense ratios disclosed prior to December 31, 2007 are for Cash Reserve Fund — Prime Series as a stand-alone fund. * Annualized ** Not annualized *** Amount is less than $.0005. Prime Institutional Shares Years Ended December 31, Six Months Ended 6/30/12 (Unaudited) Period Ended 12/31/07a Year Ended 3/31/07 Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income *** *** Net realized gain (loss) * Total from investment operations *** *** Less distributions from: Net investment income )*** )*** ) Net asset value, end of period $ Total Return (%)b ** ** Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from Cash Management Portfolio (%)c * * Ratio of expenses after expense reductions, including expenses allocated from Cash Management Portfolio (%)c * * Ratio of net investment income (%) * * a For the period from April 1, 2007 through December 31, 2007. b Total return would have been lower had certain expenses not been reduced. c On May 14, 2007, Cash Reserve Fund — Prime Series became a feeder of Cash Management Portfolio. Expense ratios disclosed prior to December 31, 2007 are for Cash Reserve Fund — Prime Series as a stand-alone fund. * Annualized ** Not annualized *** Amount is less than $.0005. Managed Shares Six Months Ended 6/30/12 (Unaudited) Period Ended 12/31/11a Selected Per Share Data Net asset value, beginning of period $ $ Income from investment operations: Net investment income *** *** Net realized gain (loss) *** *** Total from investment operations *** *** Less distributions from: Net investment income — ) Net asset value, end of period $ $ Total Return (%)b ** ** Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ thousands) 4 4 Ratio of expenses before expense reductions, including expenses allocated from Cash Management Portfolio (%) * * Ratio of expenses after expense reductions, including expenses allocated from Cash Management Portfolio (%) * * Ratio of net investment income (%) * * a For the period from January 18, 2011 (commencement of operations of Managed Shares class) to December 31, 2011. b Total return would have been lower had certain expenses not been reduced. * Annualized ** Not annualized *** Amount is less than $.0005. Notes to Financial Statements (Unaudited) A. Organization and Significant Accounting Policies Cash Reserve Fund — Prime Series (the "Fund") is a diversified series of Cash Reserve Fund, Inc., which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a diversified, open-end management investment company and is organized as a corporation under the laws of the state of Maryland. The Fund, a feeder fund, seeks to achieve its investment objective by investing all of its investable assets in a master portfolio, the Cash Management Portfolio (the "Portfolio''), an open-end management investment company registered under the 1940 Act and organized as a New York trust advised by Deutsche Investment Management Americas Inc. ("DIMA'' or the "Advisor''), an indirect, wholly owned subsidiary of Deutsche Bank AG. A master/feeder fund structure is one in which a fund (a "feeder fund"), instead of investing directly in a portfolio of securities, invests most or all of its investment assets in a separate registered investment company (the "master fund") with substantially the same investment objective and policies as the feeder fund. Such a structure permits the pooling of assets of two or more feeder funds, preserving separate identities or distribution channels at the feeder fund level. At June 30, 2012, the Fund owned approximately 5% of the Portfolio. The Fund offers three classes of shares to investors: Cash Reserve Prime Shares ("Prime Shares"), Cash Reserve Prime Institutional Shares ("Prime Institutional Shares") and Cash Reserve Managed Shares ("Managed Shares"). Investment income, realized gains and losses, and certain fund-level expenses and expense reductions, if any, were borne pro rata on the basis of relative net assets by the holders of all classes of shares, except that each class bears certain expenses unique to that class such as distribution and service fees, services to shareholders and certain other class-specific expenses. Differences in class-level expenses may result in payment of different per share dividends by class. All shares of the Fund have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. The financial statements of the Portfolio, including the Investment Portfolio, are contained elsewhere in this report and should be read in conjunction with the Fund's financial statements. Security Valuation. The Fund records its investment in the Portfolio at value, which reflects its proportionate interest in the net assets of the Portfolio. Valuation of the securities held by the Portfolio is discussed in the notes to the Portfolio's financial statements included elsewhere in this report. Disclosure about the classification of fair value measurements is included in a table following the Portfolio's investment Portfolio. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. The Fund has reviewed the tax positions for the open tax years as of December 31, 2011 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal periods/years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund is declared as a daily dividend and is distributed to shareholders monthly. The Fund may take into account capital gains and losses in its daily dividend declarations. The Fund may also make additional distributions for tax purposes if necessary. Permanent book and tax differences relating to shareholder distributions will result in reclassifications to paid in capital. Temporary book and tax differences will reverse in a subsequent period. There were no significant book to tax differences for the Fund. The tax character of current year distributions will be determined at the end of the current fiscal year. Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other. The Fund receives an allocation of the Portfolio's net investment income and net realized gains and losses in proportion to its investment in the Portfolio. Expenses directly attributed to a fund are charged to that fund, while expenses which are attributable to the Corporation are allocated among the Funds in the Corporation on the basis of relative net assets. B. Fees and Transactions with Affiliates Management Agreement. Under the Investment Management Agreement with Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG, the Advisor serves as the investment manager to the Fund. The Advisor receives a management fee from the Portfolio pursuant to the master/feeder structure listed above in Note A. Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the period from January 1, 2012 through April 30, 2013, the Advisor has contractually agreed to waive its fees and/or reimburse certain operating expenses of Managed Shares Class to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) at 0.45%. Accordingly, for the six months ended June 30, 2012, the Administration Fee was $538,303, of which $83,593 is unpaid. In addition, the Advisor has agreed to voluntarily waive additional expenses. The waiver may be changed or terminated at any time without notice. Under this arrangement, the Advisor waived certain expenses of the Fund. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent for the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"). DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the six months ended June 30, 2012, the amounts charged to the Fund by DISC were as follows: Total Aggregated Waived Unpaid at June 30, 2012 Prime Shares $ $ $ Prime Institutional Shares Managed Shares 2 1 1 $ $ $ Distribution and Service Fees. DWS Investments Distributors, Inc. ("DIDI") is the Fund's Distributor. The Fund pays the Distributor an annual fee, pursuant to Rule 12b-1, based on its average daily net assets, which is calculated daily and payable monthly at 0.25% of Prime Shares average daily net assets. For the six months ended June 30, 2012, the Distribution Fee was as follows: Total Aggregated Waived Annualized Effective Rates Prime Shares $ $ % The Fund pays the Distributor a shareholder servicing fee based on the average daily net assets which is calculated daily and paid monthly at a rate of 0.07% of Prime Shares and 0.15% of Managed Shares. The Distributor uses this fee to compensate third parties that provide shareholder services to their clients who own shares. For the six months ended June 30, 2012, the shareholder servicing fee was as follows: Total Aggregated Waived Annualized Effective Rates Prime Shares $ $ % Managed Shares 3 3 % $ $ Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the six months ended June 30, 2012, the amount charged to the Fund by DIMA included in Statement of Operations under "reports to shareholders" aggregated $15,165, of which $5,227 was unpaid. Directors' Fees and Expenses. The Fund paid retainer fees to each Director not affiliated with the Advisor, plus specified amounts to the Board Chairperson and to each committee Chairperson. C. Share Transactions The following table summarizes share and dollar activity in the Fund: Six Months Ended June 30, 2012 Year Ended December 31, 2011 Shares Dollars Shares Dollars Shares sold Prime Shares $ $ Prime Institutional Shares Managed Shares — — * * $ $ Shares issued to shareholders in reinvestment of distributions Prime Shares $ $ Prime Institutional Shares Managed Shares — — 2
